HUFSTEDLER, Circuit Judge,
dissenting:
The novel question presented on this appeal is whether Nevada’s denial of cost-of-living increases to workers’ compensation beneficiaries solely because those beneficiaries have left the state infringes the nonresident beneficiaries’ constitutionally-protected right to travel. The majority says that these benefits are no different from welfare benefits for which a requirement of present residency may be constitutionally imposed. Because this characterization is fundamentally at odds with the very nature of these compensation benefits, a requirement of present residency for those benefits unconstitutionally interferes with the petitioners’ right to travel.
The Constitution imposes no obligation on the state of Nevada to provide the cost-of-living increases for disability and death benefit pensions. However, when Nevada decided to alleviate some of the hardships of inflation by providing those increases, “the manner in which it dispenses benefits is subject to constitutional limitations.” (Maher v. Roe (1977) 432 U.S. 464, 470, 97 S.Ct. 2376, 2380, 53 L.Ed.2d 484.) Fisher argues that Nevada must accord equal treatment to residents and non-residents who are recipients of disability and death benefit pensions.
The threshold inquiry in the equal protection analysis is whether Nevada’s classification of pension beneficiaries “operates to the disadvantage of some suspect class or impinges upon a fundamental right explicitly or implicitly protected by the Constitution.” (San Antonio School Dist. v. Rodriguez (1973) 411 U.S. 1, 17, 93 S.Ct. 1278, 1288, 36 L.Ed.2d 16.) If the Nevada classification either disadvantages a suspect class or impinges on a fundamental right, then Nevada must demonstrate that the classification is “necessary to promote a compelling governmental interest.” (Shapiro v. Thompson (1969) 394 U.S. 618, 634, 89 S.Ct. 1322, 1331, 22 L.Ed.2d 600.) If the classification neither disadvantages a suspect class nor impinges upon a fundamental right, Nevada can successfully defend the classification if it is rationally related to a legitimate state interest.
Although the right to travel is not explicitly mentioned in the Constitution, it is a fundamental right implicitly given constitu*638tional protection.1 Strict scrutiny must be applied to the Nevada scheme if it impinges on the pensioner’s right to travel. Beginning with Shapiro v. Thompson, supra, 394 U.S. 618, 89 S.Ct. 1322, the Court began defining the contours of the fundamental right to interstate travel recognized in United States v. Guest (1966) 383 U.S. 745, 86 S.Ct. 1170, 16 L.Ed.2d 239. Shapiro struck down one-year residency requirements for state welfare benefits because the residency requirements penalized the exercise of the constitutional right to travel. The Court explained:
The waiting-period provision denies welfare benefits to otherwise eligible applicants solely because they have recently moved into the jurisdiction. But in moving from State to State or to the District of Columbia appellees were exercising a constitutional right, and any classification which serves to penalize the exercise of that right, unless shown to be necessary to promote a compelling governmental interest, is unconstitutional.
(394 U.S. at 634, 89 S.Ct. at 1331.)2
In Dunn v. Blumstein (1972) 405 U.S. 330, 92 S.Ct. 995, 31 L.Ed.2d 274, the Court invalidated a one-year residency requirement for voting in state elections as an infringement of the right to travel. The Court expressly rejected the idea that Shapiro applied only to residency requirements enacted for the purpose of deterring travel; it also rejected the notion that a deterrent effect on travel had to be demonstrated before a residency requirement could be struck down. (405 U.S. at 399-40, 92 S.Ct. 995). The compelling state interest test is “triggered by ‘any classification which serves to penalize the exercise of that right [to travel] . . . ’ ” (405 U.S. at 340, 92 S.Ct. at 1002.)3
*639In Memorial Hospital v. Maricopa County (1974) 415 U.S. 250, 94 S.Ct. 1076, 39 L.Ed.2d 306, the Court added some refinements to Shapiro and Dunn in the course of invalidating a requirement that indigents reside in a county for one year before they became eligible for free non-emergency medical care. The Court said that the right to travel as involved in these cases meant “the right to migrate, ‘with intent to settle and abide.’ ” (415 U.S. at 255, 94 S.Ct. at 1080.)4 The Court also indicated that the “penalty” required to invoke strict scrutiny involves a genuinely significant deprivation, such as a denial of the basic “necessities of life” (as in Shapiro), or the denial of a “fundamental political right” (as in Dunn ).5
This Nevada classification penalizes only those persons who choose to leave Nevada for residence in another state. Eligibility for the basic pension is no based on residence; it is based only upon an industrial accident occurring in Nevada.6 Nevada’s decision to limit disability and death benefit pensions to those injured in industrial accidents is unchallenged. The challenged classification is the sub-classification that Nevada has applied in providing cost-of-living increases: the distinction between those class members who continue to reside in Nevada, who receive cost-of-living increases, and those who have moved out of the state, who do not. The sub-classification penalizes those pensioners, and only those pensioners, who have exercised their right of interstate travel by migrating to another state.7
Like the residency requirements invalidated in Shapiro, the Nevada scheme penal*640izes migration rather than movement. The migration wrinkle in this case is that Fisher’s class is penalized by the state from which they have migrated, rather than the one to which they have moved, as in Shapiro, Dunn, and Memorial Hospital.8 That distinction has no constitutional significance because interstate travel is not a one-way road. (See, e. g., Crandall v. Nevada (1867) 6 Wall. (73 U.S.) 35, 18 L.Ed. 744; United States v. Guest, supra, 383 U.S. at 757-58, 86 S.Ct. 1170, 16 L.Ed.2d 239; In re King (1970) 3 Cal.3d 226, 90 Cal.Rptr. 15, 474 P.2d 983 (statute imposing greater criminal penalties for non-support on migration from the state violates equal protection clause.)
The majority recognizes that it is the “durational aspect” of a residency requirement that most seriously implicates right to travel concerns.9 A durational requirement occurs when a person is effectively required to have resided in a state at two distinct points in time in order to obtain a benefit. That case is presented today, since the beneficiaries are effectively required to have resided in the state at the time of their accident and at present. In previous cases the Supreme Court has struck down the requirement of prior residency. The majority today recognizes that prior connection with the state (past employment) is the essential nexus of this particular kind of benefit, but it is nevertheless reluctant to strike down the requirement of present residency. Yet that requirement is no more relevant to the state’s interest in providing the benefit in this case than prior residency was to the state’s interest in the previous cases.
Eligibility for benefits “always has been understood to be tied to an individual’s identification with a particular State.” (Baldwin v. Montana Fish & Game Comm’n (1978) 436 U.S. 371, 383, 98 S.Ct. 1852, 1860, 56 L.Ed.2d 354.) A state does not penalize interstate migration by denying welfare, the right to vote, the right to municipal employment, or the right to free non-emergency medical care to persons who are not bona fide state residents because residence is the nexus of eligibility for consideration for all of these benefits. Once a person migrates to another state, he or she then becomes eligible to vote and obtain state services in his or her new state of residence.10 Workers’ compensation benefits, however, are different from these state services because the nexus of eligibility is *641not present residence but past employment in the state. In this sense, they resemble unemployment compensation schemes. (Cf. Shapiro v. Thompson, supra, 394 U.S. at 633 n.10, 89 S.Ct. 1322 (nexus of eligibility for state insurance program benefits [contributions] is different from nexus of eligibility for welfare [state citizenship]).) Disability and death benefit pensions are designed to compensate injured workers and their survivors for their loss of earning power caused by industrial injuries. Once an individual has been injured in a job-related accident with a covered Nevada employer, he is eligible for Nevada’s workers’ compensation benefits. Regardless of where the pensioner may thereafter move, he is entitled to receive those compensation benefits because of the injury he sustained- while contributing to the Nevada labor force.
The majority asserts that “[a]ny primary obligation to ascertain a citizen’s economic status or condition and to make provision for his or her well being falls upon the state of current residence, not the state where the citizen formerly resided.” This is undoubtedly true, but it is emphatically not the case before this court. Rather, this case involves a specific type of benefit for which, both in accordance with overwhelming practice and the specific requirements of the basic program involved in this case, the responsibility falls upon the state where the beneficiary formerly worked. Nevada is indeed under no obligation to provide such benefits, but if it chooses to do so, it cannot provide them with additional requirements of eligibility which infringe upon the right to travel. The undisputed significant connection of the beneficiaries to the state providing the benefit is in this context a past connection, not a present connection. In those specific circumstances, to require a present connection as well unduly penalizes plaintiff’s constitutional right to travel.
The Nevada defendants, like the majority, respond that the cost-of-living increases are in the nature of welfare-type programs rather than workers’ compensation, the program that is supplemented. They argue that the supplementary payments are actually a separate program of “tax supported benefits for needy residents.” Nevada may have been more interested in helping their residents rather than non-residents, but the Nevada defendants cannot escape the fact that basic eligibility is not founded upon present residence, but upon past employment and injury in the state. The parties stipulated that the increases were enacted “[i]n order to provide approximately the same total benefits to those receiving [compensation for past injuries] . . . as to those receiving compensation for injuries occurring after the [fixed benefit levels were increased].” The fact that Nevada chose to finance the increases from general revenues does not mean that pensioners who have left Nevada may be excluded from the program without penalizing their right to travel. Moreover, the argument overlooks the fact that recent extensions of Nevada’s workers’ compensation (such as compensation for workers contracting silicosis while working in Nevada) have been funded from general revenues (Nev.Rev. Stat. § 617.325), yet these newer programs remain part of a workers’ compensation program because eligibility is based on industrial injury within the state. The method that the state chooses to finance payment of workers’ benefits does not mean that the state may discriminate against eligible workers solely because they exercise their right to travel.11
The Nevada program thus differs from the Supplemental Security Income program *642involved in Califano v. Torres (1978) 435 U.S. 1, 98 S.Ct. 906, 55 L.Ed.2d 65, because the Nevada program requires a distinctive past connection with the state — industrial injury in Nevada — as well as continued residency before a person can be eligible for a cost-of-living increase. In Torres, the Court held that the right to travel was not infringed by the failure to extend Supplemental Security Income benefits to persons residing in Puerto Rico. The nexus of eligibility for benefits in Torres was current residence, rather than any specific past connection with a particular state, such as industrial injury. Thus, although persons moving to Puerto Rico no longer continued to receive SSI benefits, Puerto Ricans who migrated to the States could become eligible for such benefits without having had any previous connection with their new state of residence. (42 U.S.C. §§ 1381 et seq. (1974).) The Torres program was a welfare-type scheme that could be legitimately restricted to residents of a particular state. And unlike the situation in Torres, extension of the cost-of-living increases to workers’ compensation pensioners residing outside the state would not provide non-resident beneficiaries with benefits superior to those enjoyed by other residents of either Nevada or of the states to which they migrated.12
Contrary to the majority’s assertion, the denial of cost-of-living increases to Fisher’s class does impose a significant penalty, under Memorial Hospital, on the exercise of the right to travel. Because the level of benefits is significantly less than the average wage loss, pensioners like Mrs. Fisher are typically in precarious financial circumstances. As a result of the rapid increase in the cost of living, the 20 percent increase in benefit levels has become essential to many pensioners to maintain even a bare subsistence. The Fisher pensioners, therefore, have suffered at least as great, and in many respects a greater penalty, than those persons who were denied non-emergency medical care in Memorial Hospital v. Maricopa County, supra, or those who were required to wait for long periods before public housing eligibility in King v. New Rochelle Municipal Housing Authority (2d Cir. 1971) 442 F.2d 646, and Cole v. Housing Authority of Newport (1st Cir. 1970) 435 F.2d 807. By virtue of the denial to Mrs. Fisher and her class of the cost-of-living increases, they have lost “aid upon which may depend the ability ... to obtain the very means to subsist — food, shelter, and other necessities of life.” (Shapiro v. Thompson, supra, 394 U.S. at 627, 89 S.Ct. at 1327.)13 Persons faced with the prospect of losing these benefits “will doubtless hesitate” before migrating. (Id. at 629, 89 S.Ct. 1322.)
Because Nevada’s allocation of cost-of-living increases in disability and death benefits penalizes the exercise of the right to travel, it cannot withstand a constitutional attack unless the deprivation is shown to be “necessary to promote a compelling governmental interest.” (Shapiro v. Thompson, supra, 394 U.S. at 634, 89 S.Ct. at 1331.) The Nevada defendants have never argued that Nevada’s program could satisfy a compelling state interest test. In fact, the only justification offered for the distinction between resident and non-resident beneficiaries is that “[t]he state is simply trying to make life better for an identifiable group of its own residents,” while conserving state funds. Although Nevada “has a valid interest in preserving the fiscal integrity of its programs,” it “may not accomplish such a purpose by invidious distinctions . . ” (Id. at 633, 89 S.Ct. at 1330; Memorial Hospital v. Maricopa County, supra, 415 U.S. at 263, 94 S.Ct. 1076.) Because the *643sole basis for distinguishing the two subclasses of pensioners is out-of-state migration, that constitutional burden cannot be justified by a state’s interest in saving money. Nevada did not have to provide any increases in disability and death benefits, but when it chose to do so it could not discriminate against individuals because they have exercised their right to travel.
Nevada’s scheme of allocating cost-of-living increases only to pensioners residing in Nevada penalizes the right to travel without promoting a compelling state interest, and thus Mrs. Fisher and her class have been denied the equal protection of the law. I would accordingly reverse the judgment of the lower court, and remand this case for further proceedings consistent with the views herein expressed.

. In United States v. Guest (1966) 383 U.S. 745, 86 S.Ct. 1170, 16 L.Ed.2d 239, the Supreme Court held that the right to travel was one of the few individual rights that the Constitution protects against private interference. The Court observed: “The constitutional right to travel from one State to another, and necessarily to use the highways and other instrumentalities of interstate commerce in doing so, occupies a position fundamental to the concept of our Federal Union. It is a right that has been firmly established and repeatedly recognized.” (383 U.S. at 757, 86 S.Ct. at 1178). The source of this constitutional right to travel has not, however, been precisely determined. In Guest, the Supreme Court observed that “[a]lthough the Articles of Confederation provided that ‘the people of each State shall have free ingress and regress to and from any other State,’ that right finds no explicit mention in the Constitution. The reason, it has been suggested, is that a right so elementary was conceived from the beginning to be a necessary concomitant of the stronger Union the Constitution created.” (383 U.S. at 758, 86 S.Ct. at 1178 (footnotes omitted).) In Shapiro v. Thompson (1969) 394 U.S. 618, 630, 89 S.Ct. 1322, 1329, 22 L.Ed.2d 600, the Supreme Court stated that it had “no occasion to ascribe the source of this right to travel interstate to a particular constitutional provision.” The Court noted that previous decisions involving the right to travel had variously grounded it on the Privileges and Immunities Clause of Art. IV, § 2, the Privileges and Immunities Clause of the Fourteenth Amendment, the Commerce Clause, and the Due Process Clause of the Fifth Amendment. (394 U.S. at 630 n.8, 89 S.Ct. 1322. See also Comment, A Strict Scrutiny of the Right to Travel, 22 U.C.L.A.L.Rev. 1129, 1140-45 (1976); Comment, The Right to Travel: In Search of a Constitutional Source, 55 Neb.L.Rev. 117 (1975); Note, The Right to Travel — Quest for a Constitutional Source, 6 Rutgers-Camden L.J. 122 (1974).)
More recently, the Court has distinguished between the right to travel interstate, which “is virtually unqualified,” and “the ‘right’ of international travel,” which “can be regulated within the bounds of due process.” (Califano v. Torres (1978) 435 U.S. 1, 4 n.6, 98 S.Ct. 906, 908 n.6, 55 L.Ed.2d 65; Califano v. Aznavorian (1978) 439 U.S. 170, 176-77, 99 S.Ct. 471, 58 L.Ed.2d 435.)


. Despite the breadth of the language, the Court indicated that it would not strike down all durational residency requirements. Some durational residency requirements would be upheld because compelling state interests justified them. On the other hand, other durational residency requirements might not be “penalties upon the exercise of the constitutional right of interstate travel.” (394 U.S. at 638 n.21, 89 S.Ct. at 1333 n.21.) Thus, the Court expressly left open questions “of the validity of waiting-period or residence requirements determining eligibility to vote, eligibility for tuition-free education, to obtain a license to practice a profession, to hunt or fish, and so forth.” (Id.)


. Of course, not every restriction imposed by the state based on residency requirement penalizes the right to travel, such as the restriction of voting rights to bona fide state residents. (Dunn v. Blumstein, supra, 405 U.S. at *639337 n.7, 342 n.13, 343-44, 92 S.Ct. 995.) Nor can a claim of infringement of the right to travel be based upon the fact that restrictions applied to all persons within the state may be greater than those imposed by another state, such as a higher age requirement for obtaining a driver’s license. (405 U.S. at 342 n.12, 92 S.Ct. 995.) “Where, for example, an interstate migrant loses his driver’s license because the new State has a higher age requirement, a different constitutional question is presented. For in such a case the new State’s age requirement is not a penalty imposed solely because the newcomer is a new resident; instead, all residents, old and new, must be of a prescribed age to drive.” (405 U.S. at 342 n.12, 92 S.Ct. 1003 n.12.) See Califano v. Torres (1978) 435 U.S. 1, 4, 98 S.Ct. 906, 908, 55 L.Ed.2d 65 (concluding that the Constitution does not require “that a person who travels to Puerto Rico must be given benefits superior to those enjoyed by other residents of Puerto Rico if the newcomer enjoyed these benefits in the State from which he came.”); Moore v. Supreme Court of South Carolina (D.S.C.1977) 447 F.Supp. 527, aff’d mem. (4th Cir. 1978) 577 F.2d 735 (upholding state requirement that practicing attorneys be graduates of ABA-approved law schools because “the classification is totally unrelated to interstate travel,” and “applies to residents and nonresidents alike.” 447 F.Supp. at 530.)


. In defining the meaning of “travel” in this manner, the Court adopted the definition used by Judge Coffin in Cole v. Housing Authority of Newport (1st Cir. 1970) 435 F.2d 807, 811. The Court also cited with approval Judge Coffin’s analysis of the “penalty problem.” (415 U.S. at 257 n.10, 94 S.Ct. 1076.)


. Deprivations which are only uncomfortable are not enough, such as conditioning lower tuition at state institutions of higher education upon a one-year residency requirement. (Starns v. Malkerson (D.Minn.1970) 326 F.Supp. 234, aff’d mem. (1971) 401 U.S. 985, 91 S.Ct. 1231, 28 L.Ed.2d 527; Sturgis v. Washington (W.D.Wash. 1973), 368 F.Supp. 38, aff’d mem. (1973) 414 U.S. 1057, 94 S.Ct. 563, 38 L.Ed.2d 464.) A denial of non-emergency medical care was held to be a sufficiently significant deprivation to constitute a penalty on interstate migration. (415 U.S. at 259-61, 94 S.Ct. 1076.)


. Workers hired or regularly employed in Nevada who are temporarily working for their Nevada employer outside Nevada may also be covered. (Nev.Rev.Stat. § 616.520.)


. Nevada acknowledges that all recipients of disability and death benefit pensions are equally qualified to receive cost-of-living increases because the state is prepared to pay them to any member of the class so long as he or she resides in Nevada. Thus, the Nevada system does not involve distinctions between different types of disabilities that are compensated or different types of medical procedures that are funded which provide class differentiation based upon criteria other than those receiving constitutional protection. Thus, such cases as Geduldig v. Aiello (1974) 417 U.S. 484, 94 S.Ct. 2485, 41 L.Ed.2d 256; and Maher v. Roe, supra, 432 U.S. 464, 97 S.Ct. 2376, 53 L.Ed.2d 484, are inapposite.


. Although Mrs. Fisher moved to California before the cost-of-living increases were adopted, she has been as effectively penalized by the Nevada classification as have persons who moved after the cost-of-living increases took effect. All recipients of NIC pensions who have left. Nevada are denied the increases solely because of their migration, regardless of when they moved. State classifications need not be shown actually to have deterred travel before they can be found to have infringed upon the constitutional right to travel. The view that actual deterrence must be shown represents “a fundamental misunderstanding of the law.” (Dunn v. Blumstein, supra, 405 U.S. at 339-41, 92 S.Ct. at 1001.)


. The district court premised its rejection of appellant’s right to travel claim on the grounds that Shapiro and its progeny only apply to durational residency requirements and not simple residency requirements. Yet the Supreme Court’s approval of simple residency requirements for welfare, voting, and medical care in Shapiro and progeny was based on the premise that these requirements do not penalize interstate migration. The Supreme Court has clearly indicated that all simple residency requirements are not free from constitutional infirmity. Only the term before last the Court noted: “Some distinctions between residents and nonresidents merely reflect the fact that this is a Nation composed of individual States, and are permitted; other distinctions are prohibited because they hinder the formation, the purpose, or the development of a single Union of those States.” (Baldwin v. Montana Fish & Game Comm’n (1978) 436 U.S. 371, 383, 98 S.Ct. 1852, 1860, 56 L.Ed.2d 354; see Hicklin v. Orbeck (1978) 437 U.S. 518, 98 S.Ct. 2482, 57 L.Ed.2d 397 (invalidating an Alaska program of employment preference for residents under the Privileges and Immunities Clause of Art. IV, § 2.)


. A migrant’s new state of residence may not provide the same kind of governmental services as his old state, but this does not represent a penalty on interstate migration. (See note 3, supra, and accompanying text.) The right to travel does not require all states to provide the same level of benefits, because states providing less generous benefits do not treat those who have exercised their right to travel any differently from the rest of their residents.


. Appellees argue that because “today’s Nevada taxpayers support the supplemental benefits program, while yesterday’s Nevada employers support the basic workmen’s compensation program,” cost-of-living increases can be restricted to current residents. This argument ignores the fact that the cost-of-living increases are paid from the interest earned from a onetime appropriation to the silicosis and disabled pension fund. Thus, yesterday’s taxpayers are financing both the cost-of-living increases and the new program of workers’ compensation benefits for workers with silicosis. In any case, the question whether Nevada has penalized interstate migration does not turn on how ' Nevada finances its various workers’ compensation programs.


. In Califano v. Torres, supra, 435 U.S. at 4, 98 S.Ct. at 908, the Supreme Court held that the Constitution does not require “that a person who travels to Puerto Rico must be given benefits superior to those enjoyed by other residents of Puerto Rico if the newcomer enjoyed those benefits in the State from which he came.”


. Thus, the deprivation suffered by Mrs. Fisher is of a different character entirely from that involved in Sosna v. Iowa (1975) 419 U.S. 393, 95 S.Ct. 553, 42 L.Ed.2d 532, where the Supreme Court approved a state requirement that resulted in a one-year delay in obtaining a divorce decree.